Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 1 of 29 PageID: 1988



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  CHERYL GOINS,                                     Civ. No. 15-2195 (KM) (JBC)
                   Plaintiff,
                                                               OPINION
  V.


  NEWARK HOUSING AUTHORITY,

                  Defendant.



 KEVIN MCNULTY, U.S.D.J.:
         This is the latest in a series of Opinions this Court has issued in this
 matter.
         As the parties are well aware, this action arises from plaintiff Cheryl
 Goins’s past employment with defendant the Newark Housing Authority
 (“NRA”). Ms. Gains has alleged that NRA asked her to participate in illegal
 conduct, engaged in discriminatory and retaliatory behavior against her, and
 failed to pay her overtime wages. Prior Opinions of the Court on fully briefed
 motions have disposed of the majority of the claims in this matter. (IDE g8, 99,
  128)
         Now pending before the Court is the second motion of defendant NHA for
 summary judgment (IDE 110) and Ms. Goins’s cross-motion for summary
 judgment (IDE 112). The claim addressed by these motions is Ms. Goins’s claim
 under the Fair Labor Standards Act (“FLSA”) of failure to pay overtime wages.1
 Ms. Goins asserts that she repeatedly worked overtime and worked “off the



         Ms. Goins’s counsel submits further briefing in support of Ms. Goins’s FLSA
 retaliation claim. (See DE 112-1 at 16—19) That claim was dismissed on summary
 judgment on March 29, 2019. (DE 98, 99). Ms. Goins did not thereafter move for
 reconsideration of the dismissal of that claim. Accordingly, Ms. Goins’s attempt here to
 belatedly revive that claim will be rejected. See Section IV, infra.


                                            1
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 2 of 29 PageID: 1989



 clock.” Her employer, NHA, was aware that she worked this overtime.
 Nevertheless, NHA, says Goins, failed to pay her for this time. NHA denies
 these allegations.
         For the reasons explained in this opinion, I will GRANT in part and DENY
 in part NRA’s second motion for summary judgment (DE 110). I will DENY Ms.
 Goins’s cross-motion for summary judgment (DE 112).

    I.      Background
            a. Procedural Background
         This Opinion assumes familiarity with the procedural history and facts of
 this action. My prior opinion on Ms. Qoins’s motion for reconsideration of
 dismissal of her CEPA claim catalogues some of the multiple lapses in
 representation by plaintiffs counsel, Elizabeth Foster, Esq. (See DE 125)
 Sensing same personal difficulties which were not described in much detail, I
 attempted to exercise some compassion, consistent with some semblance of
 orderly procedure. The result has been a complex history of missed deadlines
 and (for the most part) multiple accommodations.
         On July 17, 2015 Magistrate Judge Clark filed the original scheduling
 order. Because of several discovery disputes and scheduling issues, Magistrate
 Judge Clark extended discovery numerous times. (See e.g., DE 19; DE 27; DE
 34; DE 45; DE 51; DE 57; DE 65; DE 80)
         On April 2, 2018, Magistrate Judge Clark filed a scheduling order setting
 deadlines for the filing of all dispositive motions. (DE 82) On May 9, 2018,
 plaintiffs counsel sought an amendment to the scheduling order, citing health
 issues in the plaintiffs immediate family. (DE 83) Magistrate Judge Clark
 granted the application, but provided that there would be “no further
 extensions.” (DE 84) The scheduling order, as extended, required the parties to
 file dispositive motions by June 19, 2018, oppositions by July 17, 2018, and
 replies by July 31, 2018. (Id.)
         On June 19, 2018 (the deadline for dispositive motions), NHA filed its
 first motion for summary judgment. (DE 85) Plaintiffs counsel requested and



                                          2
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 3 of 29 PageID: 1990



 obtained an extension of the deadline for filing opposition papers until August
 3, 2018. Judge Clark’s order granting the extension provided that there would
 be “NO FURTHER EXTENSIONS” of that particular deadline. (DE 87)
 (CAPITALS in original). Five months later, plaintiffs counsel had not filed any
 papers in opposition to summary judgment.
       On January 3, 2019, the court issued a notice of call for dismissal
 pursuant to L. Civ. R. 4 1.1(a), returnable January 17, 2019. The Notice
 required that plaintiffs counsel file an affidavit of good cause setting forth the
 efforts of plaintiffs counsel to prosecute the action. (DE 88) No such affidavit
 was filed.
       Instead, on January 15, 2019—a year after defendant’s summary
 judgment motion was filed—plaintiffs counsel filed papers in response to that
 motion. The response was not accompanied by a motion for filing out of time,
 nor was there any explanation for the delay. (DE 89; DE 90) Understandably,
 NHA filed a letter objecting to the untimely filing, and in the alternative sought
 an extension of time to file a reply. (DE 91) This Court granted NHA the
 requested extension. (DE 92)
       On January 22, 2019, now over six months late for the dispositive
 motion deadline, plaintiffs counsel filed a motion for partial summary
 judgment. (DE 93) Again, understandably, NHA objected. (DE 94) On January
 24, 2019, plaintiffs counsel submitted a letter providing the following
 nonspecific explanation for the motion’s tardiness:
       I represent the plaintiff on this matter. I recently filed opposition
       papers on a summary judgment motion and a cross motion on this
       matter, they were due months ago, and defendant’s counsel has
       objected that they were presented so late. Exceptional
       circumstances prevented my adherence to the scheduling order. I
       seek the court’s guidance as to whether a formal motion is
       required to explain these issues. Thank you for your kind attention
       to this matter.

 (DE 95)
        In response, on January 25, 2019, this Court instructed that it “does not
 render advice as to matters of procedure, and its prior orders have been


                                          3
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 4 of 29 PageID: 1991



 explicit.” (DE 96) 1 administratively terminated Ms. Goins’s motion for partial
 summary judgment without prejudice, noting that plaintiffs counsel did not
 provide any description of the “exceptional circumstances” that prevented her
 from filing timely. I instructed plaintiffs counsel that she might renew her
 motion for summary judgment as to any issues that remained after disposition
 of NRA’s summary judgment motion. (Id.)
       Within her brief in opposition to summary judgment, Ms. Goins cross-
 referenced FLSA-related arguments contained in the brief she filed in support
 of her now-terminated motion for summary judgment. (DE 89 p. 24)1 agreed to
 review those arguments, but only insofar as they bore on her opposition to
 NRA’s motion for summary judgment. Because NHA—no doubt confused by
 plaintiffs scattershot presentation—failed to address the FLSA-related
 arguments, I permitted NRA to make a supplemental response.
       On March 29, 2019, I filed an Opinion (DE 98) and Order (DE 99)
 granting NRA’s summary judgment motion in part and denying it in part. I
 denied NRA’s motion for summary judgment with respect to Count 1, Ms.
 Goins’s claim under the FLSA of failure to pay overtime wages. All other claims
 were dismissed, including the remainder of Count 1 (FLSA retaliation); Count 2
 (Conscientious Employee Protection Act (“CEPA”fl; and Count 5 (racial
 discrimination under the NJLAD and Civil Rights Act,        § 1831). (Id.)2
       As matters stood post-summary judgment, then, the FLSA overtime
 claim was the only claim remaining in the case. The issues having been
 narrowed, I then authorized Ms. Foster to refile her motion for summary




 2       During the course of the parties’ first round of summary judgment briefing, Ms.
 Goins expressly withdrew Counts Three (NHA failed to accommodate her disability in
 violation of NJLAD) and Four (a sex discrimination claim). (See DE 89-1 ¶ 28 (“Plaintiff
 withdrew her claim for failure to accommodate a disability.”); DE 89 at 25 (“Plaintiff,
 having had the benefit of discovery, [now] withdraws her claims of sex discrimination  -




 failure to promote and instead believes her failure to be promoted was a result of
 retaliation against her for her CEPA protected complaints.”))


                                            4
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 5 of 29 PageID: 1992



 judgment, but only as to that surviving FLSA claim. My order contained very
 specific instructions as to the form such a motion should take.3 (DE 99)
       Instead, on April 8, 2019, Ms. Goins filed a partial motion for
 reconsideration, confined to the issue of my dismissal of the CEPA claim.
 (Plaintiff did not move to reconsider my dismissal of the FLSA retaliation claim
 or any other claim.) (DE 100)
       On May 13, 2019, Ms. Foster requested a 14-day extension of plaintiffs
 deadline to file a renewed motion for summary judgment on the FLSA claim.
 (DE 104)1 granted that extension until May 28, 2019. Ms. Foster failed to file
 her motion by the extended deadline that she herself had requested.
       NHA, perplexed, requested guidance from the Court. It had expected to
 file an opposition to the reconsideration motion and cross-motion in response
 to Ms. Goins’s summary judgment motion. Ms. Goins, however, had neither
 filed such a motion nor sought an additional extension. (DE 108)1 therefore




       My order reads as follows:
              The sole surviving claim is for uncompensated overtime pursuant to
       the FLSA. As to that claim, the Court’s analysis has been hampered by
       counsel’s mode of presentation of the issues. Because the Court is obligated
       to search the record on a summary judgment motion, and because it wishes
       to ensure that substantial justice is done, irrespective of deficiencies in
       presentation, I am giving the plaintiff one more chance to make a coherent
       submission on the remaining FLSA uncompensated-overtime claim.
               Within 45 days, Ms. Goins may file a summary judgment motion on
       the FLSA uncompensated overtime claim. This motion shall conform in all
       respects to the Federal and Local Rules of Civil Procedure. It will be
       succinct. ft will not contain extraneous factual material, but will focus on
       those facts germane to the claim that Ms. Goins worked overtime, the
       amount of hours worked, and the compensation allegedly owed. Each fact
       will be cited to the specific place in the record where support for it may be
       found. Matters already decided will not be rehashed.
                NRA may file a response which may, at NHA’s option, take the form of
         a response and cross-motion on the FLSA overtime claim.
 (Order, DE 99. See also accompanying Opinion, DE 98 at 33—34 (granting the
 plaintiff “one more chance to make a coherent submission on the remaining FLSA
 uncompensated-overtime claim”).)


                                            5
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 6 of 29 PageID: 1993



 entered an order authorizing NRA to file its own motion for summary judgment
 on the FLSA claim. (DE 109)
       NHA then made a combined submission opposing Ms. Goins’s
 reconsideration motion and moving for summary judgment on the remaining
 FLSAclaim. (DE 110, 111)
       Only thereafter, on July 3, 2019, did Ms. Foster file Goins’s long-overdue
 motion for summary judgment on the FLSA claim. This filing, too, was not
 accompanied by a motion for late filing, or even an explanation for the delay.
 (DE 112) Not wishing to prejudice the client, I accepted the motion for filing.
 (DE 117)
       Ms. Foster fashioned her motion as a cross-motion to NHA’s second
 summary judgment motion, stating “This is a companion filing to plaintiffs
 opposition papers on defendant’s Motion for Summary Judgment.” (DE 112-1
 at 5) The “opposition papers” to which she referred were apparently those she
 had filed in connection with her opposition to NHA’s first summary judgment
 motion six months earlier. (DE 89) To be clear, this opposition briefing was
 exhaustively discussed in my prior summary judgment Opinion. (DE 98) I will
 not rehash facts and arguments previously dispensed with in that Opinion.
       I then received a letter from defense counsel complaining, with
 justification, that plaintiffs summary judgment motion repeatedly referred to
 exhibits without stating their location on the docket. (DE 118). Recall that, as a
 result of prior lapses, I had explicitly ordered that, in plaintiffs subsequent
 filings, “[e]ach fact will be cited to the specific place in the record where support
 for it may be found.” (flED 99)
       Again I made allowances so as to not prejudice Ms. Goins. Perhaps ill-
 advisedly, I suggested a convenient alternative procedure for counsel who
 appeared to be having some difficulty:
       ORDER, plaintiffs counsel shall specify the location on the docket
       of each referenced exhibit and/ or shall refile them, appropriately
       sponsored by an affidavit.




                                           6
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 7 of 29 PageID: 1994



 (DE 119) Predictably, Ms. Foster sought and was granted an extension of time
 to comply. (flED 121, 122)
       Ms. Foster’s response to the Court’s gesture was grudging to the point of
 noncompliance. She offered a single sentence, waving in the general direction
 of the locations where exhibits, collectively, could be found: the exhibits
 referred to in her brief, she wrote in a letter, “were all included in the plaintiffs
 opposition papers on the (earlierj motion for summary judgment or are
 attachments to defendant’s motion for summary judgment.” (DE 123) This
 falls far short of a reasonably specific citation to “each referenced exhibit” so
 that adversary counsel, and the court, may readily locate the record support
 for each of the plaintiffs factual contentions. Indeed, Ms. Foster’s failure to
 specify where these documents are on the docket (and, by the way, her
 occasional mislabeling of exhibits) has made it a challenge to determine what
 documents she refers to in her motion.
       To recap: NHA filed its second motion for summary judgment. Rather
 than file an opposition, Ms. Qoins filed a cross-motion for summary judgment.
 NHA then filed an opposition to the Goins cross-motion (DE 124; DE 125; DE
 126) Ms. Foster did not othenvise respond to the filings submitted by NHA. The
 location and status of exhibits on which she relies are insufficiently specified. I
 have done the best I could with all of this.
        On December 11, 2019,1 issued an opinion and order (DE 128) on Ms.
 Goins’s motion for reconsideration (DE 100) regarding the CEPA claim. I
 granted it in part, reinstating Ms. Goins’s CEPA claim insofar as it was based
 on contract-related claims. (DE 128) (The problem, predictably, had been that
 the CEPA point in counsel’s original brief had failed to specify the particular
 violation of “law” that was the subject of the alleged whistleblowing. The motion
 for reconsideration, however, pointed to the identification of such a law in an
 affidavit. I therefore granted reconsideration and restored the claim.)


 4     The letter (DE 123) did cite one exhibit specifically, and it attached a revised
 copy of a spreadsheet that had been defectively reproduced in earlier papers.


                                             7
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 8 of 29 PageID: 1995



          The remaining claims, then, are two:
          (1) The FLSA overtime claim
          (2) The contract-related CEPA claim (dismissed but restored on
             reconsideration).
 All other claims, including Ms. Goins’s overtime-related CEPA claim and FLSA
 retaliation claim, remain dismissed.

    II.      Legal Standard
       Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.s. 242,
 248 (1986); Kreschollek z.’. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000).
 In deciding a motion for summary judgment, a Court must construe all facts
 and inferences in the light most favorable to the nonmoving party. See Boyle v.
 County of Allegheny Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998). The
 moving party bears the burden of establishing that no genuine issue of
 material fact remains. See Celotex Corp. v. Catrett, 477 U.s. 317, 322—23
 (1986). “[W]ith respect to an issue on which the nonmoving party bears the
 burden of proof     the burden on the moving party may be discharged by
                    ...




 ‘showing’—that is, pointing out to the district court—that there is an absence
 of evidence to support the nonmoving party’s case.” Id. at 325.
       Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co., Ltd. u. Zenith Radio Corp., 475
 U.s. 574, 586 (1986). The opposing party must present actual evidence that
 creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
 248; see also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which
 nonmoving party must rely to support its assertion that genuine issues of
 material fact exist). “[U]nsupported allegations   ...   and pleadings are insufficient
 to repel summary judgment.” Schoch u. First Fid. Bancorporation, 912 F.2d 654,



                                           8
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 9 of 29 PageID: 1996



 657 (3d Cir. 1990); see also Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138
 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of material fact
 if it has provided sufficient evidence to allow ajury to find in its favor at trial.”).
 If the nonmoving party has failed “to make a showing sufficient to establish the
 existence of an element essential to that party’s case, and on which that party
 will bear the burden of proof at trial,   ...   there can be ‘no genuine issue of
 material fact,’ since a complete failure of proof concerning an essential element
 of the nonmoving party’s case necessarily renders all other facts immaterial.”
 Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex,
 477 U.S. at 322—23).
           In deciding a motion for summary judgment, the Court’s role is not to
 evaluate the evidence and decide the truth of the matter, but to determine
 whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.
 Credibility determinations are the province of the fact finder. Big Apple BMH4
 Inc. a BMW of N. Am., Inc., 974 P.2d 1358, 1363 (3d Cir. 1992). The summary
 judgment standard, however, does not operate in a vacuum. “[I]n ruling on a
 motion for summary judgment, the judge must view the evidence presented
 through the prism of the substantive evidentiary burden.” Anderson v. Liberty
 Lobby, Inc., 477 U.S. 242, 254 (1986).

     HI.      The FLSA Claim
           Ms. Goins’s counsel has failed to oppose or respond to the statement of
 undisputed facts that NHA submitted with its second motion for summary
 judgment. (DE 1 10-2)5 The Court would be entitled to deem all properly


 5       It should also be noted that while NHA does submit a response to the statement
 of facts filed by Ms. Goins, NHA, too, has at times fallen short of requirements, though
 not as egregiously. For example, NHA states in unadorned fashion that it “denies”
 certain allegations in Ms. (loins’s statement of facts, without pointing to any evidence
 in the record on which its denial is based. In some cases, it neither admits nor denies
 a fact, but state that it is “irrelevant”. (See DE 126 ¶ 1, 12, 14)1 am sympathetic to
 NHA’s frustration, as Ms. Goins’s SOP includes purported material facts that are
 indeed irrelevant. (See, e.g., DE 112-2 (“PSOF”) ¶ 4, 5, 12, 13, 16, 18, 20—23, 27)
 Therefore, I will only address in this Opinion those well-supported facts relevant to Ms.
 (loins’s purported overtime claim.


                                                 9
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 10 of 29 PageID: 1997



  supported facts in NHA’s SOP as admitted. See L. CIV. R. 56.1(a) (“[A]ny
  material fact not disputed shall be deemed undisputed for purposes of the
  summary judgment motion.”); Liberty Bell Bank v. Rogers, 726 F. App’x 147,
  150—Si (3d Cir. 2018) (holding that because the nonmoving defendant
  borrower neglected to file a responsive statement in opposition to the statement
  of material facts that was filed by the plaintiff lender in support of its motion
  for summary judgment, the District Court was entitled to deem the lender’s
  statement of facts as admitted under Local Civil Rule 56.1); see also Weitzner v.
  Sanofi Pasteur Inc., 909 F.Sd 604, 613—14 (3d Cir. 2018) (holding as to the
  equivalent local rule from the Middle District of Pennsylvania that when a
  nonmovant fails to respond to the movant’s statement of material facts, those
  facts in the movant’s statement are deemed to be admitted).
             Nevertheless, to the extent Ms. Foster has provided in her briefing or
  statement of facts an intelligible citation to the factual record indicating that
  contrary evidence exists, I will, yet again, give Ms. Goins the benefit of the
  doubt. In subsection A, I will define the overtime hours as to which there is an
  issue of fact. In subsection B, I apply the law to those hours.
             A. Overtime Claims as Narrowed by the Submissions

                      i. Timekeeping and NHA’s overtime policy
             Shari Hamilton, the Director of Procurement and Contract at NHA,
  supervised Ms. Goins. (DE 110-2 (“DSOF”)         ¶   4) Ms. Goins’s scheduled work
  hours at NHA were from S am to 4:30 pm, with one hour for lunch—a total of
  7.5 hours per day, or 37.5 hours per week. (Id.        ¶3 5—6)       NRA used a hand
  punch-in/punch-out system to keep track of the time worked by employees.
  (Id.   ¶   7) Ms. Hamilton reminded Ms. Goins to punch in and out at the correct
  times based on her preapproved work schedule. (Id.          ¶       8)
             NHA used overtime slips to record overtime and pay employees for
  working overtime. (Id.     ¶   9) An employee who sought overtime would submit a
  written request for overtime by filling out a form. (Id.        ¶    10) If authorized, the
  supervisor would sign the form. (Id.) The employee was then given a copy of the



                                              10
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 11 of 29 PageID: 1998



  approved form and NRA would retain a copy of the form. (Id.          ¶ 11—12) Ms.
  Qoins was aware that this was NRA’s policy and submitted five overtime
  forms.6 (Id.   ¶ 17; see also DE 123 at 41—57 (copies of overtime permission
  forms from March 27, 2013, March 28, 2013, April 4, 2013, April 5, 2013, and
  November 14, 2013)) Ms. Goins also was paid for this time. (Id. at 2—40)
          Ms. Goins then goes on to state that NHA’s “policy is also to pay overtime
  for hours over the employee’s scheduled 37.5 hours (Ex, 1, Tillery dep. p. 23).”
  (PSOF   ¶ 15) NRA disputes this and points to the Local 617 Union agreement
  which sets a floor of 40 hours: “Employees who work more than forty (40)
  hours in a seven (7) day work period shall be entitled to overtime pay at the
  rate of one and one-half times the employees regular rate of pay.” (Ex. U, DE
  125-5 at 2—3) In any event, Ms. Goins reliance on Ms. Tilleiy’s testimony as
  supportive of her position is misplaced. Ms. Tillery does not state that she was
  paid overtime for hours worked in excess of 37.5; she states that she in fact
  routinely worked 37.5 hours per week, and admits that she was paid overtime
  for hours worked, not in excess of 37.5, but in excess of 40:
                 My question is this: When you would work during the week
             at   hours that extend over 35 but less than 40, were you paid
                 --




             overtime for those hours?
          A; No.
          Q: So your overtime pay began at 40 hours?
          A: My overtime pay, you’re saying did it begin at 40 hours?
          Q: Right.

  6       For example, in her deposition testimony, Ms. Goins states;
          Q: Were you aware that there was a policy that you could not work overtime
          without your supervisor’s approval?
          A; Yes.
          Q: And your initial testimony was that you didn’t know that initially, but at
          some point you became aware that that was the policy.
          A: Yes.
          Q: Okay. So but you could not tell me approximately when that was that you
                        —




          were made aware of that policy?
          A; Correct.
  (See Ex. B, Goins Dep. DE 110-4 p. 98:4—15)


                                              11
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 12 of 29 PageID: 1999



        A: Yeah. I worked   I worked 37 and a half hours a week. And if I
                                --




           worked overtime and if overtime was approved, I would get paid
           beyond that over for overtime hours.

  (Ex. 1. DE 89—3 p. 23)

                    ii. DOL Investigation
        The U.S. Department of Labor (the “DOL”) investigated the pay practices
  of NRA in 2013. (DSOF         ¶    14) Pursuant to that investigation, Ms. Qoins was
  interviewed. (Id.    ¶   15) Ms. Goins provided a written statement to the DOL
  investigator.   (Id. ¶   16) In her statement, Ms. Goins “advised that she did not
  work overtime at NRA.” (Id.) (citing Ex. M, DE 110-15; Ex. B, Goins Dep., DE
  110-4 pp. 387:17-25)
        A copy of the written statement, dated March 28, 2013, reads as follows:
        As the coordinator I was basically preparing contracts, edit
        specifications, I do receiving of goods, processing of invoices, and
        performing background checks of vendors.

        I work from 8:00 to 4:30 Monday through Friday. I don’t work
        overtime. I get lunch for one hour. I do not work through lunch. I
        sometimes get interrupted for questions during lunch. I clock in and
        out for the start and end of the day. I start working after I punch in.
        No one ever changes my time. If I work past my scheduled hours I
        am not paid for that time.

        I am paid a salary. If I were to work overtime and its wasn’t approved
        I don’t get paid for it. My pay is the same each week. I don’t really
        work overtime.

        I am not aware of anyone that works here under 18.

  (Ex. M, DE 110-15 p. 2) Beneath that line is a signature, which appears to read
  “Cheryl Goins,” attesting that the “above statement is both true and correct.”
  (Id.) Beneath that is the signature of the witness, Travis J. Hall, Wage       —   Hour
  Investigator. (Id.) Ms. Goins further testified that she gave the DOL investigator
  a copy of a written statement. (Ex. B., DE 110-4 p. 387:20—388:3)
        From the DOL statement, it appears that Ms. Goins stated that            “[iJf I
  work past my scheduled hours I am not paid for that time”; that she “did not



                                                  12
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 13 of 29 PageID: 2000



  work overtime”; that if she worked past “scheduled hours” she would not be
  paid; and that if she worked overtime without obtaining approval she would not
  be paid for it. (Ex. M, DE 110-15 p. 2; emphasis added)
        To summarize, it does not appear that Ms. Coins joined her coworkers in
  actually submitting a claim of uncompensated overtime in connection with the
  DOL investigation and Agreement. Indeed, she seems to have affirmatively
  stated that she did not possess such a claim. This is unexplained by her.

                 iii. Overtime hours from the period of the DOL Agreement
                      (October 9, 2012 through March 24, 2013)

        The following concerning the DOL Agreement was undisputed during the
  parties’ first summary judgment briefing:
        Ms. Goins asserts that, as result of the DOL investigation, on March 10,
        2014, NHA and the DOL entered into a Back Wages and Compliance
        Agreement (hereinafter, the “DOL Agreement”) in which NRA agreed to
        pay employees all back wages from the period of March 27, 2011 to
        March 24, 2013, totaling $1,072,709.53. (Exhibit 11). Because NHA
        attaches a copy of the DOL Agreement to its reply brief, I will deem this
        fact undisputed. (See Ex. Q, DE 97-2). As discussed supra, Ms. Coins
        asserts that she worked overtime during that period (but also,
        apparently, at some later time or times).

        In its reply brief, NRA asserts that the DOL provided a list of employees
        that it contended were entitled to overtime payments. Ms. Coins was not
        on the list. (DE 97 p. 4) (citing Ex. Q, DE 97-2).

  (DE 98 at 11—12).
        Ms. Gains asserts that Kevin Medlin, Antoinette Tillery and Nikki
  Whitney together received overtime payments from the DOL Agreement, but
  that she did not. (PSOF   ¶   14 (citing “Ex. 8 to Defendants’ MSJ”7) The DOL
  Agreement (DE 97—2; DE 89—6 at 3) makes clear that these individuals were paid
  pursuant to the overtime pay violations uncovered by the DOL investigation.8


         This reference is incorrect. Ms. Coins’s counsel apparently intends to refer to
  her otni  Exhibit 8, which is the DOL Agreement. (See DE 89—6 at 3)
  8      As past of the DOL Agreement, a list of those who were awarded back overtime
  pay is listed and it comprises 365 numbered entries, most of them redacted. Lines 143
  through 146 contain surnames beginning with 0, but Ms. Goins’s name is not among

                                            13
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 14 of 29 PageID: 2001



        Ms. Goins asserts that she was unfairly not paid as part of this DOL
  Agreement. (PSOF    ¶ 24) She contends that she was employed for a portion of
  the period covered by the DOL Agreement: from October 9, 2012 through
  March 24, 2013. (Id.) These facts are not disputed. The difference in treatment
  between Ms. Goins and her coworkers, however, is easily explained. In
  connection with the DOL investigation, those coworkers claimed to have
  worked overtime; Goins did not make such a claim, and in fact affirmatively
  denied having worked overtime.
        Ms. Qoins claims that there is an evidentiaiy dispute as to whether and
  to what extent she worked unpaid overtime during the DOL Investigation
  period. Having submitted nothing at the time of the DOL investigation, she now
  proffers an Excel spreadsheet. That spreadsheet contains entries for almost
  every day she worked for NRA, with times that she clocked in and out. (DE
  112-4; amended copy attached to DE 123 at 2). The spreadsheet, says Goins,
  compiles information concerning the amount of unpaid overtime she worked.
  (Id.) Ms. Goins suggests in the spreadsheet that these numbers were compiled
  from weekJy time sheets and her own notes. (Id.) It does not appear that the
  spreadsheet itself is an evidentiazy document; rather, it was created after the
  fact by Ms. Goins, for use in this lawsuit.
        Examining the spreadsheet—and setting aside the lack of a clear
  evidentiary foundation—I find it to be an unreliable guide to weekly overtime
  worked. For example, if Ms. Goins clocked in at 7:55 am (rather than precisely
  at 8 am), she credits herself with 5 minutes of unpaid overtime. There is no
  indication that she worked during that 5 minutes; presumably if she had
  wished to do so, she could have loitered by the time clock and punched in at
  precisely 8 am. Likewise, if Ms. Gains clocked out at,   e.g.,   4:33 pm (rather than
  precisely at 4:30) she credits herself with 3 minutes of unpaid overtime,




  them. (DE 97-2 p. 12—23). The list suggests that Ms. Whitney, Mr. Medlin, and Ms.
  Tillery received overtime payments. (Id. pp. 18, 24, 25).


                                           14
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 15 of 29 PageID: 2002



  without submitting any evidence that she was working during that tiny interim
  period. This is not the stuff of an FLSA overtime claim.
          There is a more fundamental flaw: The arithmetic seems to suggest that
  Ms. Goins credits herself with overtime daily for all hours in excess of a 7.5
  hour workday, i.e., a 37.5 hour work week. This methodolor has two
  problems: (a) Under FLSA, a claim is available only for hours totaling in excess
  of 40 hours per week; and (b) even assuming a uniform work week, the
  threshold would come out to 8 hours, not 7.5 hours, per day. And for some
  entries the arithmetic is difficult to interpret on any theory.9
          Even on its face, says NRA, the spreadsheet does not demonstrate much.
  NHA states that, within the DOL Agreement Period, the spreadsheet shows only
  seven weeks in which the hours exceeded 40 per week. In those seven weeks,
  Ms. Goins’s claimed overtime is generally measured in fractional amounts—
  minutes, rather than hours:’°
                               Week          Hours Worked
                               10/22/12           40.19
                               11/5/12            40.39
                               11/26/ 12          40.56
                               12/3/12            40.18



  9       Here are two random examples.
      •   For 12/31/2012, Ms. Goins started at 7:47 am, took lunch from 1:18—2:05 pm,
          and left at 3:08 pm—a total of 6 hours and 34 minutes. She credits herself with
          21 minutes of overtime.
      •  For 12/20/2012, she clocked in at 7:55 am, took lunch from 1:19—2:22 pm,
         and left at 4:58 pm. That comes out to a total of 6 minutes in excess of an 8-
         hour workday, 5 of which are attributable to clocking in 5 minutes in advance
         of starling time. Yet the chart credits Ms. Goins with 30 minutes of overtime.
  Even assuming that the chart had some evidentiary foundation, it would be virnially
  useless as a measure of actual time worked in excess of 40 hours per week, and
  unpaid.
  10     As discussed below, see Section H.b., in order to maintain a claim under the
  FLSA, a plaintiff must allege, at minimum, that he or she has worked in excess of 40
  hours in a given workweek. See 29 U.S.C. § 206, 207.


                                             15
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 16 of 29 PageID: 2003



                              12/17/12                40.52
                              1/4/13                  41.45
                              3/11/13                 40.52
                       [TOTAL in excess of 40     =   3.81 hours]
  (DL 124 at 11; see also DE 125-4 at 2—4)
         Ms. Coins submits no response that undermines NHA’s calculations or
  implies that she somehow worked over 40 hours in any other week during the
  period covered by the DOL Agreement. At this point, I must deem this a failure
  of proof that Ms. Coins worked any other overtime hours in the period covered
  by the DOL Agreement.
         Notably, Ms. Coins does not submit overtime preapproval forms for any
  of this time. Nor does she affirmatively state that she submitted preapproval
  forms for any of this time. Nor does she state that her supervisors were aware
  that she was working overtime during this period. Instead, she attempts to
  meet her burden by faulting the defendants for failure to turn over paper
  overtime sheets, a spoliation claim I deal with later. (PSOF      ¶   34; see Section
  11.3.1, infra.)

                    iv. Overtime from the period following the DOL Agreement
                        (March 24, 2013 to June 16, 2014)

         I turn to the period March 24, 2013 to June 16, 2014” (the “post-DOL
  Agreement Period”). Ms. Coins’s spreadsheet covers this period as well. (DL
  112-4, 123 at 2) Ms. Coins submits five approved overtime sheets from this
  period, but admits that she was paid for these hours. (Id.; see also DE 123 at
  41—57 (copies of overtime forms from March 27, 2013, March 28, 2013, April 4,
  2013, April 5, 2013, and November 14, 2013)). Other than those five, Ms.
  Coins does not claim to have filled out any additional forms seeking approval of
  overtime. Instead, as before, she simply asserts that NHA has failed to produce
  the relevant documents. (PSOF     ¶   34; see Section II.b.1, infra.) She contends


  1I     The ending date is June 16, 2014, because on that date Ms. Coins took a leave
  of absence from NRA and never returned. (DSOF ¶ 20)


                                             16
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 17 of 29 PageID: 2004



  that she would work past her scheduled hours, even after clocking out, but
  was not duly compensated. (PSOF      ¶ 2, 7,   9)12   Ms. Qoins asserts that Ms.
  Hamilton required her to work overtime. For example, on one occasion (the
  date and time is not specified), a coworker, Ellen Fuentes, recalled Ms.
  Hamilton asking Ms. Goins to help with a contract at 4:30 pm. (Id.       ¶ 10)
        NRA submits time sheets for the period October 2013 through June 16,
  2014, the end of her time at NRA. (DE 125-3) (They do not go back as far as
  March 24, 2013, the beginning of the post-DOL Agreement period.) These
  timesheets indicate that Ms. Qoins never clocked more than 38.5 hours on the
 job in any week during this period. (Id.)
        NHA has reviewed Ms. Goins’s spreadsheet entries for the post-DOL
  Agreement period. Even taking them at face value, they show only one week—
  the week of April 21, 2014—in which Ms. Goins worked in excess of 40 hours.
  (DE 124 at 11) For that week, the spreadsheet indicates that she worked 42.33
  hours. (Id.)
        Outside of one week in April 2014, then, Ms. Goins’s counsel has failed
  to come forward with any evidence of unpaid overtime (i.e., past 40 hours per
  week) in the post-DOL Agreement period, March 24, 2013 to June 16, 2014.
                                   *         *          *



        Putting together the DOL Agreement period and the post-DOL Agreement
  period, I find that the potential dispute involves the following eight weeks:


                            Week                 Hours Worked
                             10/22/12            40.19
                             11/5/12             40.39
                             21/26/12            40.56

  12    That scenario—simply being asked or compelled to work past quitting time—
  would not have involved overtime forms. Ms. Goins proffers purported additional
  evidence outside of these paragraphs to support her contention that she worked past
  her designated schedule. For example, in paragraph 3 she says that a 10/22/13 email
  documents her working off the clock and she cites “Ex. 10”. (PSOF ¶ 2) Exhibit 10
  does not match this description.


                                           17
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 18 of 29 PageID: 2005



                              12/3/ 12          40.18
                              12/17/12          40.52
                              1/4/13            41.45
                              3/11/13           40.52
                             4/21/14            42.33
               Total hours in excess of 40      =   6.14 hours
        Except as to those eight weeks and 6.14 hours, I find no issue of fact as
  to overtime worked and compensable under the FLSA.
        B. Spoliation
        I next consider whether the scope of claimed overtime should be
  expanded to account for alleged spoliabon. I conclude that it should not.
         “Spoliation is usually referenced in instances where evidence has been
  altered or destroyed.” Bull v. United Parcel Set-v., Inc., 665 F.3d 68, 73 (3d Cir.
  2012) (internal citations omitted). However, “under certain circumstances,
  nonproduction of evidence is rightfully characterized as spoliation.” Id. Thus
  “when the contents of a document are relevant to an issue in a case, the trier of
  fact generally may receive the fact of the document’s nonproduction or
  destruction as evidence that the party that has prevented production did so out
  of the well-founded fear that the contents would harm him.” Brewer v. Quaker
  State Oil Refining Corp., 72 F.3d 326, 334 (3d Cir. 1995) (internal citations
  omitted) (emphasis added).
        For a Court to find spoliation against a party, four factors must be
  present: (1) “the evidence was in the party’s control; [21 the evidence is relevant
  to the claims or defenses in the case; [3] there has been actual suppression or
  withholding of evidence; and, [4] the duty to preserve the evidence was
  reasonably foreseeable to the party.” Bull, 665 F.3d at 73. Once found,
  spoliation is punishable by sanctions, including the spoliation adverse




                                           18
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 19 of 29 PageID: 2006



  inference. See Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76, 78—79 (3d Cir.
  1994).’
        To show that defendants have failed to retain and produce overtime
  timesheets, Ms. Goins points to three paragraphs in her statement of facts: ¶
  17, 33, and 34. (DE 112-2) These do not suffice to establish each element of a
  spoliation claim.
        I start with paragraph 17:
         17. Shari Hamilton admitted that paper overtime slips were used.
         Ex. 5 to SJ, at 47-48. Also Antoinette Tillers’ testified that she was
         familiar with such overtime slips. Ex. 1 at 55. She further testified
         that she had to fill out such forms. Id. at 25. Shari Hamilton
         testified that Cheryl only gave her two or three overtime slips to
         sign. Hamilton dep. at 47-48. This is demonstrably false as Cheryl
         produced many overtime slips in this case. Ex. 34. Paper
         timesheets called “report of overtime” were business records that
         NHA was required to keep. Fuentes dep., Ex. 5 at 75.

        These facts establish no more than the following: If an employee wished
  to be approved for overtime, it was incumbent upon the employee to fill out an


  ‘3     The Third Circuit provides a helpful summary on the rationale of the spoliation
  inference:
          Since the early 17th century, courts have admitted evidence tending to show
         that a party destroyed evidence relevant to the dispute being litigated. Jamie S.
         Gorelick, Steven Marzen and Lawrence Solum, Destruction of Evidence, § 2.1
          (1989). Such evidence permitted an inference, the “spoliation inference,” that
         the destroyed evidence would have been unfavorable to the position of the
         offending party. As Judge Breyer put it in Nation-wide Check Corp. v. Forest
         Hills Distributors, Inc., 692 F.2d 214, 218 (1st Cir. 1982), “the evidentiary
         rationale [for the spoliation inference] is nothing more than the common sense
         observation that a party who has notice that [evidence] is relevant to litigation
         and who proceeds to destroy [evidence] is more likely to have been threatened
         by [that evidence! than is a party in the same position who does not destroy the
          document.” As Judge Breyer also noted, the spoliation inference is also seen as
         having “prophylactic and punitive effects.” Id. The admissibility of spoliation
          evidence and the propriety of the spoliation inference is well established in most
         jurisdictions, including Pennsylvania. See e.g., Nation-wide Check Corp., 692
          F.2d 214 (1st Cir.1982); Mensch v. Bic Corp., 1992 WL 236965 (E.D.Pa. 1992)
          (citing Pennsylvania cases); Gorelick, et a!., supra, § 2.24.
  Schmid, 13 F.3d at 78. See also Mosaid Techs. Inc. v. Samsung Elecs. Co., 348 F. Supp.
  2d 332, 335 (D.N.J. 2004) (sanctioning a defendant with the spoliation inference).


                                              19
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 20 of 29 PageID: 2007



 overtime slip. NHA does not deny that this was the procedure; what is missing
 is any evidence that Ms. Goins did submit any more slips than are now in the
 record. In a sense, this evidence assumes what it purports to prove. Ms. Goins,
  if she believes such slips were submitted, could at least attempt to describe
  them.
          Nor does NHA deny that Gems did personally retain and produce in
  discovery five overtime slips. Ms. Hamilton, from memory, estimated that Goins
  had submitted two or three; this, according to Goins, is false because she
  herself had produced “many” such slips (citing the five in her possession). All of
  those five requests were apparently honored, but in any event they concededly
  do not document any instance of unpaid overtime. And it does not follow from
  Ms. Goins’s retention of five slips—all were honored—that the Court should
  infer the existence of further slips that were not.
          Ms. Goins then points to Paragraph 33 as supporting prong 4 of
  the spoliation analysis—Le., that NHA had a duty to preserve evidence:
          33. This was after plaintiff complained that she had not received
          the special overtime payment and asked Sybil why she had not
          been included in the payment. Ms Bryant never answered her
          correspondence. 15. Ex. 13, letter from Cheryl Goins to Shari
          Hamilton. Plaintiff certified that “I heard Joe Botte, the payroll
          manager, complain to his boss Aimee Cheng, that Shari Hamilton
          approached him to keep me from being paid overtime.”
          Supplemental cert., par. 17. Miss Hamilton testified that she told
          Joe Botte, the payroll manager that Cheryl should not be paid
          overtime. Hamilton dep. Ex. 4 at 210.

  Paragraph 33 is unhelpful to Gems. It has nothing to do with whether or
  not NHA suppressed overtime slips or had a duty to retain them.
          Finally, Paragraph 34 directs the Court to Exhibit 16. Here, from a prior
  opinion, is my summary of that cited email:
          [Email] from defendant’s counsel, Mr. Gregory Preston to plaintiffs
          counsel Ms. Elizabeth Foster. (DE 93-1 p. 11 (“Here, there is no
          dispute that the overtime slips existed or that they were requested
          by the plaindff and NHA’s lawyer asserted that the slips could not
          be found.” (citing Ex. 16, DE 89-7 p. 32)). In the e-mail, dated
          August 5, 2016, Mr. Preston states: “[r]egarding the overtime slips,


                                           20
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 21 of 29 PageID: 2008



        my client is undertaking a search for same.” (Exhibit 16, DE 89-7
        p. 32. See also Foster Dccl. DE 89-2 ¶ 32 (“Ex. 16 is an email from
        Greg Preston, Esq. to Liz Foster stating that NHA cannot find the
        overtime slips that the plaintiff requested.”)). Fact discovery closed
        on April 14, 2017. (DE 65).

  (DE 98 at 21) When 1 drafted that description, Ms. Goins had not asserted any
  spoliation argument. The spoliation argument appeared only in Goins’s belated
  motion for summary judgment.’4 NHA responded through the declaration of
  Arthur N. Martin, Jr., its Director of Workplace Compliance. Martin declared
  that he undertook a search of NHA’s records for Goins’s overtime forms and
  was only able to locate one. (DE 110—19)
        I may even accept arguendo that NRA was in the best position to control
  the evidence (element 1), and that NHA had a duty to retain these slips
  (element 4).
        I have more trouble with element 2, i.e., that the overtime slips are
  relevant. As noted above, Ms. Goins’s hypothesis—that she has an overtime
  claim for hours in excess of 7.5 per day—is flawed as a matter of law. Her
  actual claim to have worked more than 40 hours per week, even on the basis of
  her own spreadsheet, shrinks to something in the neighborhood of six hours.
  Her own theory—Le., that she was informally asked to work extra hours—is not
  one that would be reflected in overtime sheets. And she does not point to, or
  describe, any denied request for overtime that a hypothetically existing
  overtime sheet would tend to prove.
        I also do not find that Ms. Goins has presented sufficient support for
  element 3, that there has been “actual suppression or withholding of evidence.”
  Bull, 665 F.3d at 73. Ms. Goins merely argues that because these overtime


  14      Goins did not assert any spoliation argument in response to NHA’s motion for
  summary judgment. She first asserted it in her cross-motion for summary judgment,
  filed a year after NRA’s motion and six months after the deadline for dispositive
  motions. The court administratively terminated that belated cross-motion, subject to
  reassertion of grounds remaining after my decision on NRA’s motion. See Procedural
  Background, Section l.a at p.2, supra. In a subsequent opinion, I granted NHA the
  opportunity to respond (DE 98 at 22), which it has done.


                                           21
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 22 of 29 PageID: 2009



  slips have not been produced, they must have existed, must have been
  destroyed, and must have supported her claims. Outside of the five slips that
  she produced, however—which do not establish that she is owed overtime, but
  the opposite—Ms. Qoins does not ever forthrightly assert that she actually filled
  out any other overtime slips or otherwise sought approval for overtime pay.’5
        I therefore find that Ms. Goins has not established that there has been
  any spoliation of overtime slips.
        C. Legal Analysis of the FLSA Overtime Claims, as Narrowed
        To review: I have found that there is an issue of fact as to eight weeks
  and a total of 6.14 hours of overtime. (Section III.A) I have found that there is
  no sufficient evidence of spoliation that would justify an inference that there
  were more such hours. (Section IU.B) I now legally analyze Ms. Goins’s claims
  as to those 6.14 hours of overtime.
        “The FLSA establishes federal minimum-wage, maximum-hour, and
  overtime guarantees that cannot be modified by contract.” Davis v. Abington
  Mem’lHosp., 765 F.3d 236, 241 (3d Cir. 2014) (quoting Genesis Healthcare
  Corp. v. Symczyk, 569 U.S. 66, 69 (2013)). Generally, an employer must pay its
  employees at least a minimum hourly wage for work performed and must pay
  one and one-half times the employee’s regular wage for hours worked in excess
  of forty hours per week. 29 U.S.C. § 206, 207. See also Davis v. Abington
  Mem’lHosp., 765 F.3d 236, 242 (3d Cir. 2014) (stating that to state a claim for
  unpaid overtime wages under the FLSA, a plaintiff must establish that she
  worked “[forty] hours of work in a given workweek as well as some
  uncompensated time in excess of the (fortyj hours.” (citing Lundy v. Catholic
  Health System of Long Island Inc., 711 F.3d 106 (2d Cir. 2013)).




  15     Indeed, it is not clear that plaintiffs theory is that she requested and was
  denied overtime authorization. Rather, she says, she was told to clock out and
  required to work off the clock. (PSOF ¶11 2—3, 14)


                                             22
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 23 of 29 PageID: 2010



         While the FLSA does not define work, Department of Labor regulations
  settle that:
         Work not requested but suffered or permitted is work time. For
         example, an employee may voluntarily continue to work at the end
         of the shift. He may be a pieceworker, he may desire to finish an
         assigned task or he may wish to correct errors, paste work tickets,
         prepare time reports or other records. The reason is immaterial.
         The employer knows or has reason to believe that he is continuing
         to work and the time is working time.

  29 C.F.R.    §   785.11. See Clarke v. Flik Int’l Corp., No. 17-cv-1915, 2018 WL
  3930091, at *2 (D.N.J. Aug. 16, 2018) (Chesler, J.) (citing 29 C.F.R.       §   785.11 in

  an FLSA action).
         Section 2 16(b) of the FLSA grants employees the right to bring an action
  to recover damages for uncompensated overtime work. However, “an individual
  employee’s right to bring an action pursuant to      §   2 16(b) terminates once that
  employee is named in a complaint filed by the Secretary of Labor pursuant to            §
           217.” Ahmad v. Daniyal Enterprises, LLC, No. CV 2:14-1142-SDW-
  2 16(c) or   §
  SCM, 2015 WL 6872481, at *3 (D.N.J. Nov. 9, 2015).’°
         To recover overtime compensation under the FLSA, “an employee must
  prove that [s]he worked overtime hours without compensation, and [s]he must
  show the amount and extent of h[er} overtime work as a matter of just and
  reasonable inference.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d
  Cir. 2014) (internal citations omitted).




         16      While both parties agree that the DOL conducted an investigation and,
  pursuant to the investigation, NHA entered into the DOL Agreement. Neither party
  confirms whether a complaint was filed. Under Section 216(b), the filing of a complaint
  by DOL would bar Ms. Goins’s DOL-period claims here. See S. Rep. No. 145, 87th
  Cong., 1st Sess., reprinted in [1961] U.S.Code Cong. & Ad.News 1620, 1658—59 (“fThe
  f]ihng of a complaint by the Secretary pursuant to the new authority given him to
  initiate such injunction suits without formal requests from employees, terminates the
  right of individuals to later file suit for compensation and liquidated damages under
  16(b).”); Ahmad v. Daniyal Enterprises, LLC, No. CV 2:14-1 142-SDW-SCM, 2015 WL
  6872481, at *3 (D.N.J. Nov. 9, 2015) (“This bar is absolute.  .   This is true whether or
                                                                    .



  not the plaintiff had notice of the suit, consented to it, or was dissatisfied with the
  result.” (internal citations omitted)).


                                              23
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 24 of 29 PageID: 2011



                       1. Overtime for Period of October 9, 2012 to March
                          24, 2013 (DOL Agreement Period)

        I first deal with the period of time between October 9, 2012 (when Ms.
  Goins was hired) and March 24, 2013 (the last date covered by the DOL
 Agreement) (the “DOL Agreement Period”). As to that period, as noted above,
  Ms. Goins’s Excel spreadsheet suggests that there are 7 weeks where she
  worked some amount of time over 40 hours. See Section I.b.iii., supra.
  Collectively, this amounts to 3.81 hours of overtime for which she allegedly was
  not paid.
        Ms. Goins suggests that it is unfair that other employees in her
  department were compensated for unpaid overtime, based on the DOL
  Agreement, but she was not. (DE 112-1 p. 15) NHA counters that those other
  employees did, but Ms. Goins did not, seek to be compensated under the DOL
  Agreement. Indeed, the record is undisputed that Goins affirmatively
  represented to the DOL that she did not work overtime in this period.
  Moreover, the DOL conducted an investigation into who was owed overtime pay
  during this period at NHA. As the DOL Agreement makes clear, the DOL did
  not find evidence that Ms. Goins was owed overtime and therefore she received
  nothing from the settlement. These findings along are significant evidence that
  Ms. Goins’s overtime claim for 3.81 hours during the period covered by the
  DOL Agreement should fail. (DE 110 at 12; DE 124 at 10—12) Ms. Goins does
  not explain the discrepancy between her position then and her position now.
        The DOL Agreement was executed after the Secretary of the Department
  of Labor conducted an “investigation of [NRA’s] business under the FLSA. The
  investigation covered the [NHA’s] operations from 3/27/2011 to 3/24/2013.”
  (DE 89—6 at 3) As part of this investigation, Ms. Goins stated to DOL that she
  did not work overtime, but that   f she   worked beyond her scheduled hours,
  then she would not get paid. (DE 110-15) The DOL ultimately concluded that
  Ms. Goins was not entitled to overtime pay for this period.
        Ms. Qoins claims throughout her briefing that that NRA knew about and
  permitted her to work overtime, as summarized in her post hoc spreadsheet.

                                            24
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 25 of 29 PageID: 2012



  (DE 112-1 at 10, amended copy at DE 123-2)’ She cannot dispute, however,
  the evidence that she denied the same facts in the course of the DOL
  investigation, at a time when overtime compensation seems to have been
  available for the asking.
        As I previously observed (see DE 98), typing numbers onto an Excel
  spreadsheet does not convert them into evidence. Even taken at face value,
  however, these figures establish some 3.81 hours of overtime presence at the
 job site. See Section III.A.iii, supra.
        As to those limited hours—even assuming they are compensable at all—
  Ms. Goins must also proffer actual evidence that her employer knew she was
  working in excess of 40 hours per week and permitted her to do so. See Clarke,
  No. 17-cv-1915, 2018 WL 3930091, at *2 (citing 29 C.F.R. § 785.11 for the
  proposition that if “the employer knows or has reason to believe that [s]he is
  continuing to work and the time is working time” that employee is entitled to
  overtime compensation). The evidence of knowledge is not significant.
        Ms. Qoins attaches to her statement of facts numerous emails—or oral
  descriptions of emails—which she says constitute independent evidence of her
  working “off the clock.” (See PSOF       ¶   3 (a 10/22/13 email forwarded from Ms.
  Goins’s NHA email address to her personal email address cited as “Ex. 30” (DE
  89—9 at 7); an email from October 8, 2013 regarding Ms. Qoins punching out
  but alleging that she continued to work);           ¶   7 (testimony related to a February
  2014 email where Ms. Goins stated that Ms. Hamilton would keep her after
  hours);   ¶   9 (testimony referencing an email related to a May 2014 staff meeting
  that ran late)). All of these emails or described emails date from long after the
  October 9, 2012 to March 24, 2013 time period covered by the DOL Agreement.
  They do not establish NRA’s knowledge that the 3.81 overtime hours in
  question were worked by Ms. Goins.


  ‘7     This spreadsheet, inadequately cited and defectively reproduced in a prior
  motion, has been resubmitted as an attachment to a letter. (DE 123) Ms. Qoins argues
  that the court “must accept” the calculation of overtime hours in “the spreadsheet,”
  apparently as part of her spoliation theory.


                                                 25
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 26 of 29 PageID: 2013



        As noted above, not much remains of the overtime claim for the DOL
  Agreement Period—overtime for some 3.81 hours in excess of 40 hours per
  week is at stake. Even as to that limited claim, however, I must grant summary
 judgment to NHA.

                        2. Overtime for post-DOL Agreement Period (March
                           24, 2013 to June 2014)

        As noted above, the overtime claim is also quite small as to the post-DOL
  Agreement period (March 24, 2013 to June 2014). There is, however, a triable
  issue as to whether NHA was aware, or made aware, of this small amount of
  overtime work.
        For this period, Ms. Goins’s spreadsheet indicates only one week in
  which she worked in excess of 40 hours. In the week of April 21, 2014 she
  worked a total of 42.33 hours, for a total of 2.33 hours of overtime.
        There is some additional evidence, but it is no more than suggestive and
  provides no basis for an overtime calculation. Ms. Hamilton testified that she
  told employees including Ms. Goins that they were to punch in and out and not
  work outside of those hours. (See Ex. B. pp. 156—57.) Ms. Goins, however, has
  testified to the contrary. She states that she “worked past her normal hours”
  and that she communicated this to others at NHA. (Ex. A. Goins Dep. 143:1—
  25) This is vague. Recall, moreover, that working “past her normal [37.5]
  hours” does not necessarily give rise to a FLSA overtime claim; Ms. Goins must
  demonstrate, in addition to other elements, that she worked more than 40
  hours in a week.
        The additional evidence to which Ms. Goins points is as follows. Ms.
  Goins cites an e-mail from herself to Ms. Hamilton, dated October 8, 2013 at
  5:02 pm.18 (DE 89-2   ¶8) (citing Ex. 30, DE 89-9 p. 7) (Ms. Goins seems to have
  saved this email by fonvarding it to her own email account.) This email states,
  “attached are the files and current prevailing wages.” Ms. Goins then describes


  18    The spreadsheet contains a note that Goins did not receive Umesheets for that
  week from Ms. Hamilton.

                                           26
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 27 of 29 PageID: 2014



  the work required for the files, followed by “Don’t worry, I did punch out on
  time. Just wanted to send you this stuff before going.” (DE 89-9 p. 7) This
  suggests, at most, that Ms. Goins worked 32 minutes past her customary 7.5
  hours on one occasion—giving rise to a potential FLSA claim for 2 minutes. Ms.
  Goins also points to Ms. Hamilton’s statement in her deposition that on May 2,
  2014, Ms. Goins stayed past her scheduled end time. (PSOF ¶ 9) (citing Ex. 4,
  Hamilton Dep., DE 89-3 pp. 42—101 (2 19:1—25 therein))
       All of this evidence together suggests a small amount of overtime work on
  scattered occasions which—assuming the weekly total was more than 40
  hours, which has not been shown—might add up to a tiny claim. Still, there is
  an issue of fact barring summary judgment for NHA.
             Accordingly, I will deny summary judgment on the FLSA overtime claim
  for the post-DOL Agreement period, but only insofar as it involves the scattered
  incidents described above. The motion is otherwise granted.

       IV.     FLSA Retaliation
             In plaintiffs cross-motion for summary judgment, she attempts to revive
  her FLSA retaliation claim. On March 29, 2019, I awarded summary judgment
  to NHA on that claim. (See DE 98, 99) I noted that while Ms. Goins had
  engaged in protected activity under the FLSA when she acted as a witness in
  the DOL audit, she had not shown an evidentiary link between the protected
  activity and any adverse employment action that followed. (Id.) On April 4,
  2019, Ms. Goins filed a motion for reconsideration of that March 2019 opinion,
  but only insofar as it dismissed Ms. Goins’s contract related CEPA claim—not
  the FLSA retaliation claim. (DE 100)
             Now, in her belated summary judgment cross-motion, Ms. Goins offers
  arguments in favor of granting her already-dismissed FLSA retaliation claim.
  Most if not all were previously raised and rejected by this Court.’9


  19    For instance, Ms. Goins claims that NHA retaliated by declining to pay her
  expenses for supplementary training, and by somehow causing unflattering
  statements to appear in articles published after she left NHA. (DE 112-1 at 16—17)
  These were discussed in my prior opinion. (DE 98 at 15, 22—29) She also recasts her

                                             27
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 28 of 29 PageID: 2015



           Ms. Qoins’s FLSA retaliation claim is and remains dismissed.

     V.       Contract-Related CEPA claim
           The contract-related CEPA claim, as noted, was reinserted in the case via
  reconsideration and therefore was not included in the briefing of this summary
 judgment motion. Because the parties did not have the opportunity to brief it
  in orderly fashion, I will deny summary judgment on this claim for the present.
  I will permit the parties to supplement their arguments with briefs, not to
  exceed ten pages, to be submitted within 20 days. Given the exhaustive
  submissions already made, I will treat those briefs as submissions in support
  of cross-motions for summary judgment on the contract-related CEPA claim.

     VI.      Conclusion
           For the reasons set forth above, NHA’s second motion (DE 110) for
  summary judgment is GRANTED in part and DENIED in part as follows:
              •   As to Ms. Goins’s FLSA uncompensated overtime claim for the
                  period October 9, 2012 to April 20, 2014, the motion is GRANTED
                  and those claims are dismissed.

              •   As to Ms. Goins’s FLSA uncompensated overtime claim for the
                  period March 24, 2013 to June 2014, the motion is GRANTED in
                  part, but DENIED as to the claim for 2.33 hours from the week of
                  April 21, 2014.

              •   As to Ms. Goins’s contract-related CEPA claim, the motion is
                  DENIED, but the parties may, within 20 days, file supplemental
                  briefs, not to exceed ten pages, which will be treated as cross-
                  motions for summary judgment.




  claim of unpaid overtime as one of retaiiation. (DE 98 at 28) The addition of a
  retthatory motive adds nothing to the claim that she was owed overtime pay.


                                             28
Case 2:15-cv-02195-KM-JBC Document 129 Filed 03/13/20 Page 29 of 29 PageID: 2016



        Ms. Goins’s cross-motion (DE 112) for summary judgment on all issues,
  including the already-dismissed FLSA retaliation claim, is DENIED.

  Dated: March 13, 2020




                                      Kevin McNulty
                                      United States District Judge




                                        29
